MEMORANDUM**
Small and various state officers appeal the denial of their motion for summary judgment based on qualified immunity. We reverse.
Bryant filed suit under 42 U.S.C.1983, alleging (1) deliberate indifference to health and safety in violation of the Eighth Amendment and (2) reckless conduct in violation of the Sixth, Eighth, and Fourteenth Amendments, constituting a violation of due process. Bryant’s second claim is subsumed under his first; when a plaintiff asserts his rights pursuant to a specific constitutional provision, substantive due process claims are deemed redundant. Armendariz v. Penman, 75 F.3d 1311, 1319 (9th Cir.1996) (en banc).
Under qualified immunity analysis, we must first determine whether the state officers violated one of Bryant’s constitutional rights. We then determine whether the constitutional right was clearly established and whether a reasonable officer would have understood that he was violating that right. Saucier v. Katz, 533 U.S. 194, 200-01, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). A determination that the officers violated Bryant’s constitutional right involves two separate inquiries: first, whether he had a constitutional right, and second, whether the officers’ conduct demonstrated deliberate indifference to that right. Hope v. Pelzer, — U.S.-, 122 S.Ct. 2508, 2514, 153 L.Ed.2d 666 (2002).
Under the circumstances of this case, including the history of events at the prison, Small’s use of alternatives, and the voluntary nature of the release, the officers’ conduct in this case does not rise to the level of a constitutional violation. We recognize that the Supreme Court has delineated the “Eighth Amendment protections afforded inmates during violent prison disturbances.” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir.2001). The officers were not, however, deliberately indifferent to those protections. Their conduct is not comparable to the “gladiator-like scenario” in Robinson v. Prunty, in which correctional officers watched one attack without stopping it and had foreknowledge of another attack. Robinson v. Prunty, 249 F.3d 862 (9th Cir.2001). Nor can we conclude that Bryant’s purported statement to one of the officers changes the calculus of *703our analysis. Based on the first prong of Saucier, the officers were entitled to summary judgment based on qualified immunity-
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.